            Case 4:18-cv-04785 Document 1-1 Filed in TXSD on 12/20/18 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 76.30.32.13

ISP: Comcast Cable
Physical Location: Richmond, TX



Hit Date UTC           File Hash                                         Title
10/24/2018 10:09:27    C72370F9777E4BC5700A0E96C2EDAB284AA8501F          Hot Fucking with Sexy Sybil and Jake

11/29/2017 11:14:50    346A6921ACFA29049D126A536AD905160394771B          Into The Lions Mouth

08/15/2017 07:40:09    43C25C1BFF8F8F1758688248BEFD804B2680CB58          Fit For A Fuck

02/13/2017 17:37:33    E3B203419FB0600C8FEDA0E9A4EECBB9E77576D8          Want To Fuck My Wife

08/30/2016 00:11:23    C9114906A034DA7F3F6D59FC2E09F5F3D5DADBCD Inside Caprice

06/14/2016 23:27:27    8053C44D146F01C6BBFB9A7A7A5919E27ADF325F          Sweet Sensations

04/15/2016 01:39:26    DF7BECA848BF6DB498ECAA1479B9D3B31E99B891          Nina Needs It Now

02/28/2016 03:41:27    E46F91CEB92F537915B57593C976995AD9BFE763          Hot Winter Fox

02/05/2016 21:35:19    DA36B4456A0D7A9A6184C4402E8BF3FF00A867CD          Luckiest Man Alive

01/28/2016 23:41:05    9EA8660347B34F9DE88D7F4CEFEE6C4044F970CE          Four Way In 4K


Total Statutory Claims Against Defendant: 10




                                                  EXHIBIT A
STX239
